DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/12/2021, with respect to the USC 112a and b and USC 103 rejections of claims 1-6, 8-16, and 18-23 have been fully considered and are persuasive.  The USC 112a and b and USC 103 rejections of claims 1-6, 8-16, and 18-23 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 19 are allowable because they comprise allowable subject matter pertaining to tremor simulator device that includes a hand phantom capable to produce a simulated movement of a human hand or a reproducible movement.
The closest prior art of record, US 201602685 A1 to Wagner, et al. (hereinafter Wagner) teaches a tremor evaluation system configured to evaluate a subject’s hand tremor [0089]. However, Wagner does not teach a tremor simulator device that includes a hand phantom capable to produce a simulated movement of a human hand or a reproducible movement.
Claims 2-6, 8, 10-16, 18, and 20-23 are allowable for depending on the allowable subject matter of claims 1, 9, and 19.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791